Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
		The Applicant elects species I with traverse based on the premise the undue burden is NOT imposed on the examiner. The examiner disagrees as the species disclosed shows two distinct elements in Figure 10 being an outer an  inner lens that is not an obvious variant of the Species I as any art found to read on species I would not be easily modified to arrive at the variant shown in Figure 10. 
	In addition the Examiner sees Claims 20-21 to read on Species II and therefore withdrawn from consideration. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U.S. Patent No. 4,656,567).
Regarding Claim 1, Morris discloses in Figure 1,  a system comprising: a light source 13, 14 directed into a light modifier 15, the light modifier 15, 16 including a plurality of optical elements (lenses 17), on a side of the modifier 15, 16 that faces the light source 13, 14, and an opaque or translucent covering 18, 19 on an opposite side of the modifier 15, 16 ; a plurality of diversely-configured apertures (interstice 20, 21) located on the opposite side of the modifier 15, 16, each aperture having a width; and the plurality of optical elements 17 is configured to direct light through each of the plurality of diversely-configured apertures 20, 21, respectively, for the purpose of accomplishing a lighting function (the purpose of the lamp is to provide colorized light for legal signaling purposes Col 1, lines 5-25).
Regarding Claim 2, Morris discloses the system of claim 1 wherein one of the plurality of diversely-configured apertures 20, 21is a slot, and a corresponding optical element is a flute 17 configured to focus light through the slot.
Regarding Claim 3, Morris discloses the system of claim 1 wherein one of the plurality of diversely-configured apertures 20, 21 is a hole, and a corresponding optical element is configured to focus light on an area or point in the hole.
Regarding Claim 4, Morris discloses he system of claim 1 wherein: a first aperture of the plurality of diversely-configured apertures 20, 21 is a slot, and a first optical element in the plurality of optical elements is a flute 17 configured to focus light through the slot; and a second aperture of the plurality of diversely-configured apertures 20, 21 is a hole, and a second optical element in the plurality of optical elements is configured to focus light through the hole 20, 21.

Regarding Claim 6, Morris discloses the system of claim 5 wherein the vehicle light is a signal light (Col 1, lines 15-25).
Regarding Claim 7, Morris discloses the system of claim 6 wherein the plurality of optical elements 17 and the plurality of diversely-configured apertures 20, 21 enable a first mode, wherein the light source 13, 14 is active and light is transmitted through the plurality of apertures 20, 21, and a second dark mode wherein the modifier creates a solid appearance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 8-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent No. 4,656,567). 

It would have been obvious to one of ordinary skill in the art at the time of filing to have an appearance resembling a metallic brushed aluminum appearance, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding Claims 16-19, Morris does not explicitly disclose the system of claim 1 wherein the width of the apertures is in the range of 10-250 microns or wherein width of the apertures is in the range of 10-100 microns or wherein the apertures have a width less than 20 microns or wherein the apertures have a width of about 63 microns.
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the width of the slots 20, 12 to that as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
	






Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green (U.S. Patent No. 4,241,388) discloses a vehicle headlamp with light source and modifier with lenses and aperture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT J MAY/Primary Examiner, Art Unit 2875